Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					DETAILED ACTION
For reissue applications filed before September 16, 2012, all references
to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules
in effect on September 15, 2012. Where specifically designated, these are "pre-AIA "
provisions.
For reissue applications filed on or after September 16, 2012, all
references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the
current provisions.
This action is responsive to the RCE filed 12/14/2020.
Claims 1-14, 16-32 currently pending in the application. Claim 15 is canceled. Claims 1, 11, and 22 are independent claims.

                                                  Reissue Applications
1/. Claims 23-28, 32 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The instant specification does not provide support for the claim limitation of “a second light transmission suppression layer over the first light transmission suppression 
The instant specification does not provide support for claim 32 which recites “an area of the second light transmission section (second light transmission section is on the first light transmission section according to claim 31) is smaller than an area of the first light transmission section”.  Note that Fig. 3A shows the area 32 of the second light transmission section is on top of the first light transmission section 35 and is larger than that of the first light transmission section 35.  Col. 12, line 1-10 also discloses the area of the light transmission section 35 is smaller than the area of the light transmission section 32 formed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2/. Claims 1-6, 9, 18-27, 29-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited US 9,213,188) in view of Tillin et al. (US 8,262,271).
Regarding to claims 1, 3, 4, 9, 18-22, 24, 29-32:
Yang, Fig. 25 (reproduced below) and related text on col. 5-22 discloses the claimed display device comprises a first substrate BL having a first surface and a second surface; a second substrate 1S on the first substrate BL having a first surface which faces the second surface of the first substrate BL, and a second surface which is opposite to the first surface of the second substrate 1S; a plurality of light emitting sections on the second surface of the first substrate (col. 14, lines 42-43); a protective layer 3 over the plurality of the light emitting sections (col. 7, line 29); a light non-transmission section layer 2 on a first surface of a second substrate 1S of the display device, and the light non-transmission section layer 2 has a first (“second” with respect 

    PNG
    media_image1.png
    520
    825
    media_image1.png
    Greyscale

Regarding to claims 6, 23, 27:
	 Since there is no distinction between the first and second light transmission suppression layers; therefore, the top portion of the first light transmission suppression 

Regarding to claims 2, 5, 25, 26: 
Yang, Fig. 25 shows the light transmission suppression layer 4 includes patterns, paragraph bridging col. 6-7 discloses the light transmission suppression layer 4 is made of the same metal film such as Cr, Al, or Mo as in the instant invention which inherently has the same anti-reflection function.

Regarding to claims 18-21:
Yang, Fig. 19 and related text on col. 19 discloses an array of TFT corresponding a plurality of LEDs, and plurality of colors or patterns.
Yang fails to teach an anti-reflection layer on the second surface of the second substrate, between the first light transmission suppression layer 2 and the light non-transmission section layer 4.
Tillin et al., in a related display as shown in Figs. 1-21 and related text, particularly Fig. 4 (reproduced below) and related text teaches the use of low reflective index antireflection layer 34 as an adhesive layer between light transmission suppression layer 38 and light non-transmission section layer 30, between the first and second substrates 28, 48.

    PNG
    media_image2.png
    693
    726
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used an anti-reflection layer between the first and second light transmission suppression layers as suggested by Tillin in Yang for controlling the light output, and avoiding unwanted reflections.
  
 Allowable Subject Matter
Claims 11-14, 16-17 are allowed.
Claims 7, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Response to Arguments
 The rejection of claim 22 under 35 USC § 251 is withdrawn in view of the amendment.  The indication of allowance of claims 1-6, 9, 18-21 is withdrawn in view of the newly cited art as applied above.
 Conclusion
Applicant is reminded of the continuing obligation under 37 CFR
1.178(b), to timely apprise the Office of any prior or concurrent proceeding in
which Patent No. 9,250,456 is or was involved. These proceedings would
include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR
1.56, to timely appraise the Office of any information which is material to
patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and
prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and
1442.04.
Applicant is notified that any subsequent amendment to the specification
and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications

number is (571)272-1694. The examiner can normally be reached on Mon
through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The
fax phone number for the organization where this application or proceeding is
assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private
PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Tuan H. Nguyen/
Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/
Primary Examiner
CRU, AU 3991
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991